Citation Nr: 1446021	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-12 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence was received to reopen the Veteran's claim for service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for bilateral hearing loss disability.  

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 through July 1967.  This period of active duty included service in Vietnam, where the Veteran engaged the enemy in combat and was decorated with The Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which reopened the Veteran's claim for service connection for a hearing loss disability, but denied that claim, as well as a claim for service connection for tinnitus, based on the merits.  The Veteran subsequently perfected a timely appeal of that decision.


FINDINGS OF FACT

1.  A March 1994 rating decision denied the Veteran's claim for service connection for a hearing loss disability; notice of that decision was mailed to the Veteran on April 8, 1994; and the Veteran did not subsequently appeal that decision.
 
2.  The Veteran's current request to reopen his claim for service connection for bilateral hearing loss was received in April 2008.
 
3.  The evidence associated with the claims file since the RO's March 1994 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran's hearing loss is related to his active duty service, and moreover, raises a reasonable possibility of substantiating the Veteran's claim for service connection for hearing loss.

4.  The Veteran sustained acoustic trauma during service.

5.  The Veteran has current bilateral hearing loss and tinnitus; however, the evidence does not show that the hearing loss and tinnitus were sustained during service or as a result of an injury or illness sustained during service, to include in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The additional evidence associated with the claims file since the RO's final March 1994 decision is new and material, and the Veteran's claim for service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The criteria for service connection for hearing loss are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.385 (2013).

3.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim to reopen a final decision on the basis of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA requires that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  A claimant is thereby notified that the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Regarding the issue of whether new and material evidence was received to reopen the Veteran's claim for service connection for hearing loss, given the favorable action taken below with regard to that issue, the Board finds that any deficiency in notice or assistance is not prejudicial at this time.

Regarding the issue of the Veteran's entitlement to service connection for hearing loss and tinnitus, a pre-rating May 2008 letter notified the Veteran of the information and evidence needed to substantiate his claims.  Consistent with Dingess, the letter also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claims were adjudicated in the RO's November 2008 rating decision.  Thus, because the VCAA notice was legally sufficient, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, and identified and relevant private treatment records have been associated with the record.  The Veteran was also afforded a VA examination for hearing loss in March 2010.  This examination, along with the other evidence of record, is fully adequate for the purposes of determining the nature and etiology of the Veteran's hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  New and Material Evidence

The Veteran's original claim for service connection for hearing loss was denied in a March 1994 rating decision.  As basis for this denial, the RO determined that the evidence available at that time did not show that the Veteran's hearing loss was related in any way to his active duty service.  The Veteran did not appeal that decision; hence, that decision is final.  38 U.S.C.A. § 7105(c).

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the final March 1994 denial, the evidentiary record consisted only of the Veteran's service treatment records, claim, and a February 1994 private audiometry study.

The Veteran's request to reopen his claim for service connection for hearing loss was received in April 2008.  During the pendency of this request, VA received additional evidence in the form of December 2008 and July 2009 letters from Dr. K.M.F. of Fire Audiological Services, a March 2010 VA audiological examination, a March 2012 audiology report from Beltone Audiogram, and more specific assertions raised by the Veteran in a March 2013 statement.  Dr. K.M.F.'s letters and the March 2010 VA examination report express a more complete history of in-service acoustic trauma and medical history, as reported by the Veteran, and also, express opinions concerning the alleged relationship between the Veteran's hearing loss and in-service acoustic trauma.  In his March 2013 statement, the Veteran provides more specific information concerning his in-service trauma and alleged onset of hearing loss at the time of his separation from service.

Overall, the current evidentiary record appears to raise the possibility that the Veteran's current bilateral hearing loss did have its onset during his active duty service and/or may be related to in-service acoustic trauma.  In view of the same, the evidence appears to raise a reasonable possibility of substantiating the Veteran's service connection claim.  Hence, the Board finds that new and material evidence has been received and that the Veteran's claim for service connection for hearing loss must be reopened.  These claims will next be addressed by the Board on a de novo basis.


II.  Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While hearing loss disability is not a disease listed under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as being sensorineural in nature; hence, the Veteran's hearing loss may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Additionally, any disability which is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).



	A.  Hearing Loss Disability

In his claims submissions and a March 2013 statement, the Veteran alleges that he has sustained bilateral hearing loss as a result of combat- related acoustic trauma sustained during service.  During a December 2008 private audiological evaluation and during a March 2010 VA examination, the Veteran reported that he served in Vietnam as a member of an artillery unit and that he was exposed to noise from discharging artillery fire, as well as incoming enemy mortar and small arms fire.

In describing the extent of his hearing loss, the Veteran reported during a December 2008 private audiological evaluation and during a March 2010 VA examination stated that he significant difficulty hearing amidst background noise and that he is required to watch television and listen to the radio at high volumes.  His spouse added during the private evaluation that she had difficulty conversing with the Veteran and that she was required frequently to repeat herself.

In addition to the basic service connection principles outlined above, service connection for hearing loss disability is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, repeated post-service audiometric testing does show that the Veteran has disabling hearing loss, as defined under 38 C.F.R. § 3.385.  In that regard, private audiometric testing performed in February 1994 revealed the following pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
20
70
75
LEFT
15
15
25
55
75

During the March 2010 VA examination, audiometric testing confirmed the elevated pure tones previously shown:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
50
85
100
LEFT
25
25
50
65
95

Again, private audiometric testing performed in March 2012 at Beltone Audiogram revealed the following pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
75
85
LEFT
15
15
25
55
75

Having determined that the Veteran has a current bilateral hearing loss disability, the outcome of the Veteran's claim for service connection for bilateral hearing loss disability depends upon an evidentiary showing that such hearing loss was either sustained during service or resulted from an injury or illness sustained during service.  In that regard, the Board concludes that the evidence does not show the existence of such an etiological relationship.

Initially, the Board finds that the Veteran did sustain combat-related acoustic trauma during service.  In that regard, service department records in the claims file show that the Veteran did serve in Vietnam, and moreover, that he was decorated with the Purple Heart following shrapnel injuries sustained in an enemy mine explosion.  As the Veteran's documented combat service is consistent with the alleged acoustic trauma, the Board finds that the Veteran's recollection of acoustic trauma during service is credible and that the Veteran did sustain acoustic trauma during service.

Nonetheless, the weight if the evidence in the record does not show that the Veteran's hearing loss was either sustained during service or within a short time from his separation from service, or, that his hearing loss resulted from any other injury or illness sustained by the Veteran during service.  The Veteran alleges in his March 2013 statement that a hearing loss disability was noted during his separation examination.  Contrary to the Veteran's assertion, however, the July 1967 separation examination notes expressly that the ears and ear drums were normal.  Audiometric testing results are noted, and also reflect hearing that was within normal limits (NOTE: prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the older ASA standards (which are expressed outside parentheses on the left) have been converted to ISO-ANSI standards (which are expressed by the figures in parentheses on the right)):




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
X
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
X
0 (5)

Indeed, a review of the other service department records in the claims file does not reflect any in-service complaints of hearing loss or other ear-related problems, nor do they show any objective findings or diagnoses of hearing loss.  In that regard, the Veteran's December 1964 pre-induction examination also revealed normal hearing:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
X
15 (20)
LEFT
5 (20)
5 (15)
0 (10)
X
10 (15)

During his August 1965 induction examination, the Veteran reported "ear, nose, or throat trouble" but explained that he was reporting a history of occasional colds and difficulty breathing through the left side of his nose.  Indeed, audiometric testing at that time also showed normal hearing:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
10 (15)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

Although in-service treatment notes reflect that the Veteran was examined and treated for various physical conditions during service, there is no indication in those records that the Veteran ever reported or was treated for hearing loss.  Certainly, the Board may expect that any subjective complaints or objective findings of hearing loss would be memorialized in the service treatment records and in the in-service examination reports.  Moreover, there is no indication in the record that the assembled service department records are incomplete.  Thus, in the absence of any noted hearing or ear-related complaints or findings in the service department records, there is simply no basis in the record for determining that the Veteran was experiencing a hearing loss disability at any point during his active duty service.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board recognizes that the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Mindful of the foregoing law, the Board notes a comparison of the pure tones shown during the Veteran's pre-induction, enlistment, and separation examinations do not suggest any significant audiometric changes over the course of the Veteran's active duty service.

Further, the Board observes that there is simply no evidence in the record which reflects the presence of hearing loss at any time before the private February 1994 audiological examination.  In view of the same, considered in conjunction with the noted inconsistency in the Veteran's assertions, the Board finds that the Veteran's assertion that he has had hearing loss dating back to his separation from service is not credible, and thus, is not entitled to any probative weight.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (stating that in addressing lay evidence and determining its probative value, if any, elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted") must be considered.  

Subject to the above findings, the Board is cognizant of December 2008 and July 2009 private audiological opinions from Dr. K.M.F. which state the conclusion that the Veteran's hearing loss is at least as likely as not the result of the Veteran's in-service acoustic trauma.  In support of his conclusion, Dr. K.M.F. notes that the Veteran had "high levels of noise exposure" during service and the "overall configuration" (i.e., elevated pure tones at higher frequencies) of the Veteran's audiometric test results.  The Board notes, however, that during his December 2008 private evaluation and during his March 2010 VA examination, the Veteran reported post-service noise exposure from employment as a mechanic, factory employee, and as a farmer.

Although the Veteran states that he generally worked in a quieter section of the factory and that he wore hearing protection when he was required to perform duties in the louder areas of the factory mechanic, the Veteran does not expressly deny acoustic trauma from his farming activities.  Indeed, the Veteran acknowledged during the VA examination that he did have post-service noise exposure to power tools and motorcycling.  Even to the extent that the Veteran asserts that he minimized the acoustic trauma in his occupation as a factory mechanic, the Board finds that it is likely that the Veteran did experience on-the-job acoustic trauma, given the nature of his job as a mechanic in a factory setting.  Dr. K.M.F. does not appear to take into consideration the Veteran's post-service noise exposure.  

Further, to the extent that Dr. K.M.F.'s favorable opinion is based at least in part on the Veteran's reported history of chronic hearing loss since service, the Board notes again that such assertions are not consistent with the other evidence, and hence, are not credible.  In view of the same, where Dr. K.M.F.'s favorable opinion appears to be dependent upon the credibility of the Veteran's reported history, the basis of Dr. K.M.F.'s opinion is suspect.  Indeed, Dr. K.M.F. appears to recognize that the evidence does not fully support the Veteran's assertions, as he notes in his December 2008 opinion that he advised the Veteran that he would have a "strong case" for service connection if he could supplement the evidentiary record with evidence confirming the hearing loss that was allegedly present at the time of his separation from service.  As noted above, there is no such evidence in the record.

In a supplemental December 2008 opinion, Dr. K.M.F. states that he had recently had the opportunity to review the Veteran's  December 1964 pre-induction examination and August 1965 induction examination.  Consistent with the findings expressed in the reports of both examinations, Dr. K.M.F. notes that the Veteran had normal hearing at the time of his enlistment into service.  Although he states that these findings "further support that it is at last as likely as not that [the Veteran's] hearing loss...is due to his service...", he does not offer any explanation as to what bearing these pre-induction and enlistment findings have on the state of the Veteran's hearing at the time of his separation or within the one year period following separation.  In the absence of any such explanation, the Board also does not assign probative weight to Dr. K.M.F.'s supplemental opinion.

In her March 2010 opinion, the VA examiner noted the Veteran's reported in-service combat noise exposure as well as the Veteran's post-service occupational noise exposure.  The claims file was reviewed in conjunction with the examination, and, the examiner notes correctly that the Veteran's hearing was apparently normal both at enlistment and separation from service.  Based upon the foregoing, the examiner concludes that the Veteran's hearing loss is less likely as not the result of his active duty service.

Contrary to Dr. K.M.F.'s opinions, the VA examiner's negative opinion is supported by rationale that was formulated following an interview of the Veteran, clinical examination, and a review of the claims file.  In sum, the examiner's opinion and rationale are consistent with the other evidence of record.  For this reason, the Board is inclined to assign far greater probative weight to the VA examiner's negative opinion than it does to Dr. K.M.F.'s incomplete opinions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (stating that VA may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided), Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (stating that the Court has declined to adapt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor), Guerrieri v. Brown, 4 Vet. App. 467, 471-3 (1993); but see Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990) (stating that the Board may only consider independent medical evidence to support its findings and may not provide its own medical judgment in the guise of a Board opinion).

In view of the foregoing, the preponderance of the evidence is against the Veteran's claim for service connection for hearing loss.  As such, this claim is denied.  The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

	B.  Tinnitus

In his claims submissions, the Veteran alleges generally that he is entitled to service connection for tinnitus.  Notably, he reported during his March 2010 VA examination that he first noticed his tinnitus in 1994, when he was working as a factory mechanic and realized that he was not able to identify tire leaks by listening for air.

The service treatment records do not reflect any complaints of tinnitus.  As discussed above, the Veteran denied having any problems with his ears during his December 1964 pre-induction examination, August 1965 enlistment examination, and July 1966 separation examination.  As also noted previously, the service department records do not contain any treatment notes pertinent to any in-service ear-related problems.

Although the claims file contains reports from private audiological examinations performed in February 1994 and March 2012, those records do not make any reference to the Veteran's tinnitus.  During his December 2008 consultation with Dr. K.M.F., he described tinnitus that consisted of a constant high-pitched ringing in his ears; but he did not make any statements at that time as to when his tinnitus began.  Nonetheless, Dr. K.M.F. opined that the Veteran's tinnitus was likely the result of in-service acoustic trauma.  Following review of the Veteran's pre-induction and enlistment examinations, Dr. K.M.F. maintained that opinion.

As noted, the Veteran reports during his March 2010 VA examination that he did not notice his tinnitus until 1994, when he was working as a factory mechanic.  On review of the claims file, the examiner observes that the Veteran's hearing was normal during service.  No mention is made by the examiner of tinnitus during service, presumably because there is no notation in the service department records of any hearing-related complaints, treatment, or findings.  Based upon the Veteran's own subjectively reported time of onset, the examiner concludes that the Veteran's tinnitus is less likely than not the result of his active duty service.

The Veteran is competent to provide probative statements as to onset and continuity of tinnitus "because ringing in the ears is capable of lay observation."  See Charles v. Principi, 16 Vet. App 370, 374-75 (2002); see also Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (discussing tinnitus as a symptom of Meniere's disease).  As discussed, a full analysis of the probative value to be assigned to the Veteran's assertions concerning the onset and continuity of his tinnitus entails consideration of both competency and credibility.  Layno, 6 Vet. App. 465, 469 (1994).  Nonetheless, the Veteran does not allege expressly anywhere in the record that his tinnitus began during service, but rather, has reported that he first noticed his tinnitus in 1994, approximately 27 years after his separation from service.  Moreover, he has reported post-service noise exposure from working as a factory mechanic and farmer.  Indeed, he reported during the VA examination that he first noticed his tinnitus while on the job.

To the extent that the Veteran's general assertions of entitlement to service connection for tinnitus may be implied as asserting the onset and subsequent continuity of tinnitus since service, such implied assertions would be wholly inconsistent with his contrary statement that he did not notice his tinnitus until 1994.  In view of that inconsistency, combined with the fact that the service department records make no mention of any reported or observed hearing abnormalities or tinnitus, such implied assertions would not be credible and not entitled to any probative weight.

Although the opinions rendered by Dr. K.M.F. and the VA examiner are in conflict, the Board is inclined to assign much greater probative weight to the VA examiner's negative opinion.  In that regard, the VA examiner's opinion is supported by rationale that is based upon the Veteran's complete reported and documented medical history, clinical findings from the examination, and review of the full service department file.  Indeed, the Veteran's negative opinion and rationale are consistent with the other facts and evidence in the record.  In light of the same, the VA examiner's March 2010 opinion is entitled to full probative weight.

In contrast, Dr. K.M.F.'s opinion does not appear to take into account the Veteran's subjectively reported history that he did not notice his tinnitus until 1994.  Indeed, a review of the December 2008 opinion reflects that no history was taken from the Veteran as to the time of onset or duration of his tinnitus.  Again, Dr. K.M.F.'s supplemental July 2009 opinion notes only that he reviewed the Veteran's pre-induction and enlistment examination reports.  To the extent that Dr. K.M.F. places any reliance on his review of the pre-induction and enlistment examinations in determining that the Veteran's tinnitus is likely the result of his in-service acoustic trauma, he does not offer any explanation or rationale as to how those examinations support his opinion.  Notably, where the Veteran did not make any specific statements concerning the onset or duration of his tinnitus until after the subsequent 2010 VA examination, it does not appear that Dr. K.M.F. is cognizant of the fact that there were no subjective complaints or objective findings of any ear-related or hearing-related abnormalities at the time of the Veteran's separation from service.  Nonetheless, given the Veteran's own statement that he did not notice his tinnitus until 1994, and, given the absence of any noted complaints of tinnitus prior to that time, no clarification from Dr. K.M.F. as to that question is necessary.  Overall, in view of the foregoing, the probative value to be assigned to Dr. K.M.F.'s opinion is limited substantially.

Overall, the weight of the evidence supports the finding that the Veteran's tinnitus has not resulted from his in-service acoustic trauma or from any other illness or injury sustained during service.  Thus, service connection for tinnitus is not warranted and that claim must be denied.  Where the preponderance of the evidence is also against the Veteran's claim for service connection for tinnitus, the Board finds also that the so-called "benefit of the doubt doctrine" is also inapplicable here.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).   See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

New and material has been received and the Veteran's claim for service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


